Case 3:15-cv-00785-JBA Document 247-1 Filed 10/04/19 Page 1 of 4

EXHIBIT 1
Case 3:15-cv-00785-JBA Document 247-1 Filed 10/04/19 Page 2 of 4

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

 

FIA, LLC,

Plaintiff,

-against-

FOUNDATION CAPITAL PARTNERS LLC,
F/K/A FOUNDATION MANAGING MEMBER
LLC; DEAN BARR; JOSEPH MEEHAN;
THOMAS WARD; AND JOSEPH
ELMLINGER,

Defendants.

15-CV-00785 (JBA)

 

 

DEFENDANT MEEHAN’S LIST OF TRIAL WITNESSES

Defendant Meehan anticipates the following witnesses may be called to present live

testimony at trial:

A. Defendant Meehan’s Fact Witnesses

1.

Dean Barr: 105 East 63rd Street, Apartment 6D, New York, NY 10065. As co-
founder, managing partner and managing principal of Foundation, Mr. Barr will
testify to the formation and business of Foundation; the status of various projects
throughout the relevant time period; communications with potential investors and
representatives of FIH; and the accuracy of allegedly false statements made.

Nesanel Milstein: 211 Notthingham Way, Hillside, New Jersey, 07205. As
President and sole owner of MFI Management Inc., partial owner of LAZN 510,
LLC (an indirect owner of FIH) and son of Lazer Milstein, Nasanel will testify as
to his experience with prior investments; the information learned through the due
diligence process; the procedure related to same; and his considerations in deciding
whether or not to invest in Foundation.

Lazer Milstein: 9601 Collins Avenue, Bell Harbor, Florida 33154-2211. As owner
of LAZN 510, LLC (an indirect owner of FIH), Manager of MFI Management Inc.
and father of Nesanel Milstein, Lazer Milstein will testify to his experience in asset
management; his relationship to and structure of Laz MAY 10, LLC; his
relationship to and structure of FIH, LLC; his experience in making significant
investments; his authorization of any investment in Foundation.

Gregory Dyra: 107 Lucase Lane, Brentwood, Tennessee, 37027. As a contractual
financial advisor for the Milsteins, Mr. Dyra will testify to his long professional
Case 3:15-cv-00785-JBA Document 247-1 Filed 10/04/19 Page 3 of 4

career in investing and investment advising; his decision to advise Lazer Milstein
with respect to the decision to invest in Foundation; his extensive contact with
Foundation principals during due diligence; his review of the due diligence
materials and transaction documents; FIH’s knowledge of Mr. Barr’s personal life
gained through due diligence; and FIH’s knowledge of the Foundation pipeline
gained through due diligence.

Se Hall O’Donnell: As Head of M&A at Foundation Mr. O’Donnell will testify as to
the conduct and work of his research team, which included Stephen Griffith and
Steven Fedder; the state of Foundation’s deal pipeline both before and after the
Milstein investment; Foundation’s interactions with pipeline targets; the
information provided to FIH prior to the Milstein’s investment; his experience and
business relationship with Mr. Barr; and the accuracy of alleged false statements
made by Defendants.

6. Thomas Ward: 220 East 72" St., Apt. 15F, New York, New York 10021. Asa
partner, principal, manager and head of distribution of Foundation, Mr. Ward will
testify to meetings with potential Foundation investors; the status of certain projects
during the relevant time period; the relationship between Mr. Barr and Mr. Meehan;
FIH’s knowledge prior to any investment in Foundation; and the accuracy of
alleged false statements made by Defendants.

7. Francois Garcin: 18 rue de |’Opéra, 13100 Aix-en-Provence, France. President of
Argenthal LLC, which was an investor in Foundation that transferred its interests
to Plaintiff in February 2014. Mr. Garcin will testify to his conversations with Mr.
Dyra and Nesanel Milstein and their knowledge of certain facts prior to any
investment into Foundation.

8. Joseph Meehan: 2716 49 Ave. W., Vancouver, BC, CANADA V6n3S6. As co-
founder of Foundation, Mr. Meehan will testify to the formation and business of
Foundation; the status of various projects throughout the relevant time period;
communications with potential investors and representatives of FIH; and the
accuracy of allegedly false statements made.

Defendant Meehan reserves the right to call and examine any witnesses identified on
Plaintiffs witness list or for whom Plaintiff has designated deposition testimony. By reserving
the right to call witnesses identified by Plaintiff, Defendant Meehan does not intend to waive any
of his objections to deposition testimony, exhibits, or other evidence or argument. Defendant
Meehan reserves the right to call additional witnesses for the purposes of rebuttal or impeachment.
Defendant Meehan reserves the right to use deposition testimony in accordance with the Federal

and Local Rules if witnesses are unavailable. Defendant Meehan further reserves the right to call
Case 3:15-cv-00785-JBA Document 247-1 Filed 10/04/19 Page 4 of 4

any and all custodians of records or other witnesses necessary to authenticate, or otherwise lay the
foundation for admission of any evidence identified for trial purposes. Defendant Mechan reserves

the right to supplement this list and call additional witnesses for good cause shown.

Dated: Stamford, CT
October 4, 2019

  
 

  

ant Joseph Meehan

By: a ee es

éph M. Pastore III (CT11431)
Pastore & Dailey LLC

4 High Ridge Park, Third Floor
Stamford, CT 06905

Tel: 203-658-8454

Fax: 203-348-0852

Attorneys for Defe

 
  

 
